1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant ‘s preliminary amendment of October 27, 2021 is acknowledged. It is noted that claims on claims 1-2, 10-11 and 13 (original)   claims 3-9 and 12-(previously amended).
Applicant ‘s preliminary amendment of September 17, 2020 is acknowledged. It is noted that claims on claims 1-2, 10-11 and 13 (original)   claims 3-9 and 12 (Currently amended).
3. 	 Claims 1-13 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a connector system comprising a processing unit of the second connector performs an information transmission process of creating information regarding verification, and transmitting the information to the first connector, and a switch  in the first connector to select an electrically connect the first transmission line and the second transmission line; a verification unit performs a verification process of verifying the second connector, based on the information received from the second connector; and a control unit configured to control the switch, based on a result of the verification process.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831